Citation Nr: 9915085	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-45 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a respiratory 
disability, other than asthma.

4.  Entitlement to service connection for disabilities of the 
right and left ears.

5.  Entitlement to service connection for throat infections.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for residuals of an 
injury to the nose, with nasal septum surgery.

8.  Entitlement to service connection for a nasal disability, 
other than residuals of an injury to the nose with nasal 
septum surgery.

9.  Entitlement to service connection for residuals of a 
shrapnel wound to the neck.

10.  Entitlement to service connection for an eye disability, 
to include chronic conjunctivitis, keratitis, corneal 
opacities and vision loss.

11.  Entitlement to service connection for hair loss.

12.  Entitlement to service connection for a lesion on the 
right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 1993, May 1994 and 
September 1998.  In the June 1993 rating decision, the RO 
denied service connection for a sinus disability, a 
respiratory disability, a skin disability, ear infections and 
throat infections, including as secondary to exposure to 
mustard gas.  In the May 1994 rating decision, the RO denied 
the veteran's claim of service connection for residuals of an 
injury to the nose with nasal septum surgery, and residuals 
of a shrapnel wound of the neck.  

In the September 1998 rating decision, the RO continued the 
denial of service connection for a sinus disability, 
respiratory disability, ear infections, throat infections and 
a skin disability.  Also in this decision the RO denied 
service connection for an eye disability (to include 
conjunctivitis, keratitis, corneal opacities and vision 
loss), hair loss, a lesion on the right testicle, ear and 
nasal dysfunction, and nasal septum deterioration, also as 
secondary to exposure to mustard gas.  In regard to the 
service connection claim for nasal dysfunction, this claim is 
being characterized as a claim of service connection for a 
nasal disability, other than residuals of an injury to the 
nose with nasal septum surgery.  Similarly, the claim of 
service connection for nasal septum deterioration is 
considered to be part and parcel of the claim of service 
connection for an injury to the nose with nasal septum 
surgery.  Lastly, with respect to the issue of service 
connection for an ear dysfunction, this claim is part and 
parcel of the claim of service connection for disabilities of 
the right and left ear. 

In April 1983 the Board denied service connection for an ear 
disability to include otitis media, otitis externa and 
hearing loss.  Because the veteran's subsequent claim for an 
ear disability in 1993 is based on service connection 
secondary to exposure to mustard gas, and since pertinent 
regulations in this regard were not promulgated when the 
claim was before the Board in 1983, such a claim requires de 
novo review and is not subject to the law and regulations 
regarding finality.  38 C.F.R. § 3.316, Sawyer v. Derwinski, 
1 Vet. App. 130, 133-134 (1991); Spencer v, Brown, 4 Vet. 
App. 283, 288 (1993).

This case was previously before the Board in April 1998 at 
which time it was remanded to the RO for further development.

The claims of service connection for a respiratory disability 
(other than asthma) as well as disabilities of the ear, nose, 
throat, skin and neck, are being deferred pending the 
completion being sought in the remand order below.


FINDINGS OF FACT

1.  The veteran had full body exposure to mustard gas in 
service.

2.  The veteran has chronic asthma.

3.  The veteran has corneal opacities.

4.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for an eye disability 
other than corneal opacities, to include conjunctivitis, 
keratitis and vision loss.

5.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for an eye disability, 
to include chronic conjunctivitis, keratitis, corneal 
opacities and vision loss.

6.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for hair loss.

7.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a lesion on the 
right testicle.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for 
asthma have been met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.316 (1998).

2.  The criteria for presumptive service connection for 
corneal opacities have been met.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.316 (1998).

3.  The veteran's claim of service connection for an eye 
disability other than corneal opacities, to include 
conjunctivitis, keratitis, and vision loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of service connection for hair loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of service connection for a lesion on 
the right testicle is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's December 1942 enlistment examination report 
reflects visual defects of 15/20 in the right eye and 14/20 
in the left eye.  It also reflects a left varicocele that 
required neither treatment nor hospitalization.

On file are copies of service records which show that the 
veteran served on the SS Robert Trimble from July 1943 to 
February 1944.

In November 1944 the veteran was seen at a medical facility 
due to a discharge from his penis.  He was prescribed 
sulfathiazole tablets and penicillin.

Noted defects at the time of the veteran's separation from 
service in December 1945 included vision of 15/20 in the 
right eye and 14/20 in the left eye.  It was noted that the 
veteran did not have a disease or anatomical defect of his 
eyes.  Left varicocele was also noted.  The veteran had 
normal evaluations of his hair and his neck. 

A November 1976 private medical record reflects the veteran's 
complaint of double vision for 4 to 5 months. 

In a June 1984 letter, the veteran's private physician said 
that he had been treating the veteran since 1953.  

In February 1985 the veteran presented to a VA eye clinic for 
an intraocular pressure check.  An impression was given which 
included early glaucomatous changes and worsening "4VF".

Findings at a VA eye clinic in March 1986 included corneas 
without defect and irises without atrophy.  The veteran was 
assessed as having "RE" with presbyopia, increased "CD" 
ration however stable since 1984, intraocular pressure 
normal, and early "Ns" changes.

In September 1986 the veteran was seen at a VA eye clinic 
with complaints of fleeting stabbing pain in the left eye and 
headaches.  Examination of his corneas showed no 
abnormalities.  The veteran was assessed as having "IO 
HTN", fleeting pain not related to the eye, early cataracts, 
and "RE/presbyopia".

A January 1987 VA treatment record shows that the veteran 
needed an eye appointment for glaucoma and cataract.

In February 1987 the veteran was seen at a VA eye clinic for 
a recheck for intraocular pressure.  According to the 
treatment record, the veteran had been told two weeks earlier 
that he had glaucoma with increased fibrodysplasia ossificans 
progressiva.  He was assessed as having a question of 
increased intraocular pressure in the left eye, with normal 
eyes at that time.

In February 1944 the veteran sent a letter to the National 
Archives requesting information as to whether his ship, the 
SS Robert Trimble, had been carrying a chemical agent.  He 
said that his ship had arrived in Taranto, Italy, at dusk and 
that in the first few hours of their arrival they could hear 
German planes dropping bombs in the distance toward Bari.  He 
said that the attack went on for hours and that later that 
evening he was one of a number of volunteers who, under the 
command of a U.S. Army Chemical Officer, transported cargo 
from Taranto to Bari, Italy.   

In March 1994 the veteran submitted a letter and attachments 
to the RO.  The attachments, which the veteran said pertained 
to the SS Robert Trimble, included a few pages from a ship's 
log on file, although the name of the ship is not noted.  
According to this log, the ship sailed from New York to 
Longhorn Bay in convoy in 1943 and traveled in route from 
Italy to Cape Henry in February 1944.  The log also shows 
that the ship anchored at Baltimore Harbor in February 1944.  
The attachments also include sailing orders for a convoy that 
included the U.S.S. Robert Trimble.  These sailing orders had 
a sailing date of October 1943 and list the U.S.S. Trimble as 
carrying cargo of "Gen/Expl" to Bone.

In March 1994 the RO received a copy of a newspaper article 
in which the veteran accounted his experience as a merchant 
ship gunner's mate in service.  He said in the article that 
his ship had been subjected to violent Nazi air raids twice 
in North African ports and once in Sicily, with the worst 
attack occurring in North Africa. 

Also in March 1994 the RO received copies of service 
documents entitled "U.S. Secret Equals British most Secret" 
dated in March 1944.  These documents consist of reports on 
the Bari air raid.  Such documents show that gas causalities 
had been incurred in the Bari raid and that 628 of those 
causalities were caused by mustard gas.  The documents also 
show that as of "December 17", 69 deaths had been caused 
wholly or partly by mustard gas.  

Another service record received by the RO in March 1994 is a 
personnel report issued to the port director dated in 
February 1944.  According to this report, the U.S.S. Robert 
Trimble had arrived in Baltimore, MD, from Bari, Italy, in 
February 1944.  This report also shows that the veteran and 
fellow serviceman, J.F.M., were being removed from the ship 
at that time.

A March 1995 VA consultation sheet reflects the veteran's 
complaint of left eye pain and blurred vision.  It also shows 
that he had been followed in the past by the ophthalmology 
clinic for intraocular pressure in the left eye.

In March 1995 a fellow serviceman, J.F.M., submitted a 
statement saying that he had served on the U.S.S. Trimble and 
that he and the veteran were among volunteers who transported 
cargo from their ship in Taranto, Italy, to Bari, Italy, in 
December 1943.  He said that they had been told that the 
cargo contained hazardous material and that they transported 
it by way of U.S. Army trucks.  He said that he had been 
exposed to mustard gas at that time and that he currently 
suffered from pulmonary problems.

In April 1995 the veteran underwent a VA ophthalmology 
follow-up examination.  His visual acuity was 20/40 -2 in the 
right eye and 20/30 -2 in the left eye.  He was assessed as 
having "OPO AG suspect" with good intraocular pressure and 
cataracts in both eyes.

In May 1998 the National Archives and Records Administration 
informed the RO in writing that it had found two logbooks 
from the Merchant Vessel SS Robert Trimble that showed a 
termination port in Baltimore, MD, on February 21, 1944, and 
a termination port in Norfolk, VA, on March 2, 1945.  It also 
informed the RO that the veteran's name was not on the crew 
list.

At a VA examination in July 1998, the veteran complained of a 
15 to 20 year history of asthma since exposure to mustard 
gas.  The examiner noted that pulmonary function tests 
performed at a VA medical facility in July 1998 revealed 
marked evidence of obstructive lung disease.  He also said 
that he had reviewed the veteran's claims file extensively 
and that the veteran had no history of nasopharyngeal, 
laryngeal or lung cancer.  He said that there was a history 
and physical findings of chronic obstructive lung disease 
and/or asthma based on pulmonary function tests.  He gave an 
impression of chronic asthma with pulmonary function test 
evidence of same.

In October 1998 the veteran submitted a copy of a typewritten 
letter addressed to the veteran and dated in December 1996.  
The letter is from an unknown source, but the source 
indicated that it was responding to the veteran's request for 
a data list of people who served on the same ships that he 
did.  The contents of this letter include a list of vessels 
that the veteran served on, including the U.S.S. Trimble, 
from July 1943 to February 1944.


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection is warranted on a presumptive basis where the 
veteran experienced full-body exposure to nitrogen mustard or 
Lewisite during active military service and subsequently 
developed a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease.  
38 C.F.R. § 3.316(a)(2) (1998).  Service connection is also 
warranted on a presumptive basis for full body exposure to 
nitrogen or sulfur mustard during active service together 
with the subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers:  Nasopharyngeal, laryngeal, lung (except 
mesothelioma) or squamous cell carcinoma of the skin.  
38 C.F.R. § 3.316(a)(1) (1998).

VA Manual M21-1, Part III, Paragraph 5.18a specifies that 
veterans who underwent full-body exposure to a vesicant agent 
include those exposed during field or chamber testing, those 
exposed under battlefield conditions in World War I, those 
present at the German air raid on the harbor of Bari, Italy, 
in World War II, and those engaged in the manufacturing and 
handling of (blistering) agents during service.

Under the provisions of 38 C.F.R. § 3.303(c), congenital or 
developmental defects including a refractive error of the 
eye, are not considered diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  That is, refractive error may not be service 
connected.

A veteran is presumed to have been in sound condition except 
for defects noted when examined and accepted for service.  
However, clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137.  A preexisting 
disease will be considered to have been aggravated by 
service, where there is an increase in disability during 
service, unless the increase is due to the natural progress 
of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As a preliminary matter, it must be determined whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  If not, 
the claim must fail, and VA has no duty to assist the veteran 
in its development.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (190); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Chelte v. Brown, 10 Vet. App. 268 (1997).

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d at 1464, 
1468 (Fed Cir 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The evidence in support of a claim must be presumed 
true for purposes of establishing a well-grounded claim 
unless the evidentiary assertion is inherently incredible or 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The standard test for well groundedness is relaxed for 
veteran's exposed to toxic gases.  Under 38 C.F.R. § 3.316, 
the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and in-
service exposure.  Once the veteran has established a well 
grounded claim in this regard, the claim is generally granted 
if the veteran has experienced:  (1) full-body exposure, (2) 
to the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed the specified 
conditions.  Pearlman v. West, 11 Vet. App. 443 (1998).  
Whether or not the veteran meets the requirements of the 
regulation, including whether or not he was actually exposed 
to the specified vesicant agents, is a question of fact for 
the Board to determine after full development of the facts.  
Id.  


Asthma

The veteran's assertion that he was exposed to mustard gas in 
Bari, Italy, in December 1943, along with a current diagnosis 
of asthma, is sufficient evidence to well ground his claim 
for this disability.  King, supra; Pearlman, supra. 

In regard to exposure, the veteran contends that he was 
serving on board the SS Robert Trimble in December 1943 
during which time it had been docked in Taranto, Italy.  He 
said at that time he had volunteered to transport some of the 
ship's cargo (which he said contained mustard gas) to Bari, 
Italy, and that while performing this duty he had been 
exposed to mustard gas.  

Service records show that the veteran served on the SS Robert 
Trimble from July 1943 to February 1944.  Such records 
include the veteran's separation record, along with a 
declassified naval document dated in February 1944 showing 
that the SS Robert Trimble had arrived in Baltimore, MD, in 
February 1944, and that the veteran and a fellow serviceman, 
J.K.M,. were among the vessel's personnel who were being 
removed.  Thus, although the National Archives and Records 
Administration said that their search did not show that the 
veteran's name was on the ship's crew list, the weight of 
evidence clearly places him on this ship for the above-noted 
period. 

The fact that the veteran served on board the SS Trimble does 
not by itself support a finding of exposure to mustard gas.  
As noted above, the veteran contends that the SS Robert 
Trimble had been docked in Taranto, Italy, in December 1943, 
and that he had been exposed to mustard gas when he 
volunteered to drive his ship's cargo (which he contends 
contained mustard gas) to Bari, Italy, from Taranto.  This 
contention was reiterated by fellow serviceman, J.K.M., who 
said that he had served as a gunner on board the SS Robert 
Trimble and that while it had been docked in Taranto, Italy, 
in December 1943, he and the veteran were among those who 
volunteered to drive cargo from the SS Trimble to Bari, 
Italy.  He said that they had been told that they were 
handling hazardous material and that it was at that time that 
they were exposed to mustard gas.  

The contentions by the veteran and a fellow serviceman 
certainly raise the possibility that the veteran handled 
(blistering) agents in service, but the evidence is by no way 
conclusive and is in fact questionable.  While sailing orders 
that pertain to a convoy with a sail date of October 1943 
list the SS Trimble as carrying "Gen/Expl", there is no 
indication from this document that the ship carried a 
vesicant agent.

As noted in VA Manual M21-1, full-body exposure to a vesicant 
agent not only includes the handling of (blistering) agents, 
but also includes those present at the German aid raid on the 
harbor of Bari, Italy, in World War II.  See Part III, 
Paragraph 5.18a.  This historical event took place on the 
night of December 2, 1943.

In this regard, the veteran and a fellow serviceman contend 
that they had transported their ship's cargo from Taranto, 
Italy, to Bari, Italy, in December 1943.  In fact, the 
veteran specifically contends that it was on the night of the 
German air raid that the transport to Bari occurred.  The 
veteran's presence in Bari is evident based on the 
declassified naval document which notes that the SS Trimble 
had arrived in Baltimore, MD., in February 1944, from Bari, 
Italy.  This document also shows that the ship had sailed 
from Algiers, North Africa, to Taranto, Italy.  However, the 
exact date that the ship was in Bari or Taranto is not known.

Although not conclusive, the evidence as to the veteran's 
presence in Bari, Italy, in December 1943 at the German air 
raid is sufficient to put the issue in relative equipoise.  
As such, the veteran should be given the benefit of the doubt 
in this matter thus warranting a finding that he was indeed 
present in Bari, Italy, in December 1943, during the time of 
the German air raid.  38 U.S.C.A. § 5107(b); VA Manual M21-1, 
Part III, Paragraph 5.18a.

As previously stated, a grant of service connection based on 
exposure to mustard gas requires evidence that the veteran 
has at least one of the specified disabilities listed under 
38 C.F.R. § 3.316.  Pearlman, supra.

At a VA examination in July 1998, the veteran gave a history 
of asthma for 15 to 20 years.  The examiner stated that "the 
[veteran] had historical and physical findings of chronic 
obstructive lung disease and/or asthma as supported by recent 
pulmonary function testing."  He diagnosed the veteran as 
having chronic asthma.  

In view of evidence which shows that the veteran had full 
body exposure to mustard gas in service, and that he 
subsequently developed a chronic form of asthma, service 
connection for this disability is warranted.  38 C.F.R. 
§ 3.316. 


Lesion on the Right Testicle

The veteran's service medical records show that he had a left 
varicocele at his enlistment and separation examinations.  
They are devoid of any findings or complaints of a lesion on 
the right testicle. 

Postservice medical evidence is also devoid of findings or 
complaints of a lesion on the right testicle.  It is further 
devoid of an opinion linking any testicular disability to 
service, including to exposure to mustard gas.  Such a nexus 
opinion is required to well ground this claim since the 
provisions of 38 C.F.R. § 3.316 for presumptive service 
connection do not include a lesion on the right testicle or 
any other testicular disability.  See Combee v. Brown, 34 
F.3d 1039 (1994); Caluza, supra.  

In view of the absence of a current diagnosis of a lesion on 
the veteran's right testicle, and an opinion linking any such 
disability to service, the claim is implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).


Eye Disability

The veteran contends that he has conjunctivitis, keratitis, 
corneal opacities and vision loss due to his exposure to 
mustard gas.  It should initially be pointed out that chronic 
conjunctivitis, keratitis and corneal opacities are among 
those disabilities that are listed under the presumptive 
regulations of 38 C.F.R. § 3.316 for exposure to mustard gas.  
In this regard, the veteran has been diagnosed as having 
corneal opacities (cataracts).  In September 1986 he was 
assessed by VA as having early cataracts, and in April 1995 
he was assessed as having cataracts in both eyes.  

The fact that the veteran had full body exposure to mustard 
gas in service, in addition to the subsequent development of 
corneal opacities, is sufficient to establish service 
connection for corneal opacities.  38 C.F.R. § 3.316. 

With respect to service connection for other eye disabilities 
listed under § 3.316 (chronic conjunctivitis and keratitis) 
the veteran has not presented any medical evidence which 
shows that he has such disabilities.  VA treatment records 
from the eye clinic in the mid 1980s and mid 1990s do not 
show these claimed disabilities, nor are there any private 
medical records that reflect such disabilities.  

VA treatment records do reflect the veteran's complaints of 
eye pain, along with findings of intraocular pressure and 
glaucoma, but these conditions are not included in the list 
of presumptive disabilities of § 3.316.  Consequently, the 
veteran must present evidence of the incurrence or 
aggravation of these disabilities in service as well as 
competent evidence of a nexus between these disabilities and 
service, including exposure to mustard gas.  Combee, supra; 
Caluza, supra.  In this regard, there is no indication in the 
veteran's service medical records of intraocular pressure or 
glaucoma.  At his discharge examination in December 1945, he 
was found to have no diseases or anatomical defects of the 
eyes.  In fact, it was not until decades later that the 
medical evidence revealed findings of intraocular pressure 
and glaucoma.  

In regard to a vision defect, the evidence shows that the 
veteran had visual defects that preexisted service.  This is 
based on his December 1942 enlistment examination report 
which notes visual defects of 15/20 in the right eye and 
14/20 in the left eye.  

The veteran's service medical records are otherwise devoid of 
treatment or complaints related to visual defects, and 
findings at his discharge examination were identical to those 
found at his enlistment.  That is, he demonstrated visual 
defects of 15/20 in the right eye and 14/20 in the left eye.  

Inasmuch as the veteran has not presented competent evidence 
of incurrence or aggravation of an eye disease or injury in 
service other than corneal opacities, or medical evidence of 
causality to link any such eye disability to service, the 
veteran's claim for service connection for an eye disability 
other than corneal opacities must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).


Hair Loss

The veteran has not presented a plausible claim of service 
connection for hair loss on either a direct basis or as 
secondary to mustard gas.  38 U.S.C.A. § 5107(a).  
His service medical records are negative for complaints, 
treatment or a diagnosis for hair loss.  Moreover, his 
separation examination report shows that he had a normal 
evaluation of his hair.  Postservice medical evidence is 
likewise devoid of complaints, treatment or a diagnosis of 
hair loss.  

Even conceding that the veteran is losing his hair, as he 
asserts, his claim still lacks evidence showing a nexus 
between any current hair loss and an event in service.  In 
this regard, since hair loss is not one of the presumptive 
disabilities listed under 38 C.F.R. § 3.316 due to exposure 
to mustard gas, such nexus evidence is necessary for a well 
grounded claim.  Combee, supra; Caluza, supra.  

In view of lack of evidence linking any current hair loss to 
service, including to exposure to mustard gas, the veteran's 
claim in this regard is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for asthma is granted.

Service connection for corneal opacities is granted.

Service connection for hair loss is denied as not well 
grounded.

Service connection for an eye disability other than corneal 
opacities, to include chronic conjunctivitis, keratitis, and 
vision loss, is denied as not well grounded.

Service connection for a lesion on the right testicle is 
denied as not well grounded.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 168 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that while serving on board the SS 
Daniel Huger in May 1943, it was attacked by German aircraft 
while docked in Bone, Algeria.  He said that as a result of 
this attack he sustained a shrapnel wound injury to his neck 
and had stitches at a British Field Clinic.  He claims 
service connection for residuals of this injury.  In 1995, 
the veteran was given an impression by a private 
otolaryngologist of "probably cervical arthritis."

In light of this evidence, the veteran should undergo a 
thorough and contemporaneous orthopedic examination in order 
to assess the etiology of any current neck disabilities, to 
include an opinion as to the likelihood of a causal 
relationship between any current disabilities and the claimed 
shrapnel neck injury in service.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Additional medical clarification is also required for the 
veteran's claimed respiratory disabilities (other than 
asthma), disabilities of the ears, nose and throat, and a 
skin disability.  In this regard, the veteran's family 
physician submitted a letter to the RO in May 1997 stating 
that he had joined in partnership with another doctor in 1952 
and that at that time and for several years earlier, the 
veteran had been treated for a number of conditions that 
seemed to be chronic.  He said that such conditions included 
diseases of the respiratory tract including chronic otitis 
media and externa, chronic sinus infection, laryngitis and 
bronchitis.  He also said that the veteran had had a number 
of skin conditions manifested by rashes and numerous small 
cysts.  He opined that all of the chronic conditions could 
have as their etiology exposure to some chemical gas during 
World War II.  He also said that these conditions continued 
to manifest themselves and that he had records in his office 
documenting the conditions.  In similar regard, a VA examiner 
in July 1998 diagnosed the veteran as having a scar on the 
right arm and chronic pruritus of the lower extremities and 
said that findings were "consistent with the [veteran's] 
claim of mustard gas exposure, though are somewhat 
nonspecific in and of themselves."

It is essential that the above referenced medical records 
from the veteran's family physician be obtained, especially 
since the record is devoid of medical evidence of laryngitis 
or bronchitis.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Furthermore, the veteran should be scheduled to 
undergo a thorough and contemporaneous medical examination in 
order to further clarify his current disabilities and to 
obtain a more definitive medical opinion as to a possible 
relationship between the claimed disabilities as demonstrated 
on examination, and service.  Green v. Derwinski, 1 Vet. App. 
121 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA and non-VA) of medical 
examination or treatment for his claimed 
respiratory, ear, nose and throat and 
skin disabilities since service  These 
records, along with the treatment records 
of Gilbert S. Hogan, M.D., should be 
obtained and those records not already on 
file should be associated with the claims 
file, following the procedures of 
38 C.F.R. § 3.159.

2.  Next, the veteran should be afforded 
VA respiratory, ear, nose and throat, and 
orthopedic examinations.  Any tests 
deemed appropriate should be conducted.  
The examiners should be asked to review 
the claims file and a copy of this 
remand, examine the veteran, and provide; 
(a) a complete list of all respective 
diagnoses that the veteran has or had, 
and; (b) for each diagnosis listed above, 
provide a medical opinion as to whether 
it is at least as likely as not that each 
diagnosis is related to an event in 
service, including exposure to mustard 
gas.  The examiners should set forth in 
detail all findings that provide a basis 
for their opinions.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for a 
respiratory disability (other than 
asthma), a sinus disability, a nasal 
disability, throat infections, a skin 
disability and residuals of a neck 
injury.  If any determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

